106 F.3d 421
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Sheila E. WIDNALL, Secretary of the Air Force, Appellant,v.LOCKHEED CORPORATION, Appellant.
No. 95-1541.
United States Court of Appeals, Federal Circuit.
March 22, 1996.
BCA

1
APPEAL DISMISSED.

ON MOTION
ORDER

2
Upon consideration of Lockheed's unopposed motion to voluntarily dismiss its appeal,*

IT IS ORDERED THAT:

3
(1) Lockheed's motion to dismiss is granted.


4
(2) Each side shall bear its own costs.



*
 The court inadvertently failed to assign a separate appeal number to Lockheed's appeal.  Rather, it included Lockheed's appeal with the appeal of the United States.  The United States' appeal was voluntarily dismissed on February 7, 1996 and the mandate was issued on that date.  To the extent that there is any confusion whether Lockheed's appeal remains, we dismiss it here.  It is unnecessary to issue another mandate